Title: To Thomas Jefferson from Steuben, 2 January 178[1]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
2nd. Jany 1780 [i.e., 1781]

In case of the calling out a Body of Militia it will be highly necessary to adopt some measures to prevent the numerous abuses and  terrible distruction of the Country which generally prevails. For want of having the Quarter Masters and Commissary Generals Departments under the direction of persons of Credit and influence the Inhabitants are wantonly distressed and thrice the quantity of Provision and Forage consumed as would be necessary with proper regulations to prevent this. I would wish your Excellency to appoint two Gentlemen to act during the Invasion as Quarter Master and Commissary General for the State to recieve their Instructions from me.
It will however be necessary that the persons appointed to these Offices should be Gentlemen of Credit and influence in the State who would undertake the Office from no other motives but those of serving their Country in a time of distress. With such assistance I think I could answer that every Species of wanton destruction should be punished and yet the troops be better supplied than they have always been.
I am &c.
